Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .0

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN202010531768.7, filed on 6/11/2020.

Allowable Subject Matter
Claims 3, 12, & 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to disclose “wherein the determining a space to be cleaned from a running memory and a cache space occupied during running of the application to be cleaned comprises: determining, from the running memory and the cache space, at least one file to be processed, which is generated during running of the application to be cleaned; detecting whether each file to be processed is a running file generated during running of the application to be cleaned; and determining a memory space corresponding to each non-running file as the space to be cleaned.”
Although the prior art discloses each of the claimed limitations, individually, the Examiner cannot determine a reasonable motivation to combine them in the manner claimed, either in the prior art or existing case law.

Claim Objections
Claim 16 is objected to because of the following informalities:  
Claim 16 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claim has not been further treated on the merits.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 6, 9, 10, 14, & 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parhami et al. [hereinafter Parhami] Patent US 11,194,885 B1.

Regarding claims 1 & 10, Parhami discloses”
determining an application to be cleaned when the smart terminal is switched from a first display state to a second display state (an orientation signal (e.g., portrait vs. landscape) could trigger an update to the web page [Col. 6 Lines 35-39]); 
determining a space to be cleaned from a running memory and a cache space occupied during running of the application to be cleaned (the memory allocation for updating of the virtual DOM tree can trigger garbage collection (i.e., reclaiming memory occupied by objects that are no longer in use [Col 5 Lines 20-23]); and 
removing files from each of determined spaces to be cleaned (this is the act of performing the garbage collection).

Regarding claims 5 & 14 the limitations of these claims have been noted in the rejection of claims 1 & 10. Parhami also discloses:
wherein before the determining an application to be cleaned when the smart terminal is switched from a first display state to a second display state, the cleaning method further comprises: controlling the smart terminal to rotate in a plane where the smart terminal is located, when receiving a rotation command output from a user terminal (wherein the input that causes the initiation of the update to be performed on the web page is based on a portrait-indicative or landscape-indicative signal from an orientation sensor of the client computing device [Claim 10]) or detecting that a terminal application only capable of running in the second display state is started (note that since this is an “or” limitation, only the prior art only needs to disclose one part of the limitation); and 
controlling, based on an angle of rotation of the smart terminal, the smart terminal to be switched from the first display state to the second display state (wherein the input that causes the initiation of the update to be performed on the web page is based on a portrait-indicative or landscape-indicative signal from an orientation sensor of the client computing device [Claim 10]).

Regarding claim 6 the limitations of this claim have been noted in the rejection of claim 5. Parhami also discloses:
wherein the angle of rotation is 90 (wherein the input that causes the initiation of the update to be performed on the web page is based on a portrait-indicative or landscape-indicative signal from an orientation sensor of the client computing device [Claim 10]).

Regarding claim 9 the limitations of this claim have been noted in the rejection of claim 1. Parhami also discloses:
wherein the first display state and the second display state comprise a horizontal screen orientation or a vertical screen orientation (wherein the input that causes the initiation of the update to be performed on the web page is based on a portrait-indicative or landscape-indicative signal from an orientation sensor of the client computing device [Claim 10]).
Regarding claim 16 Parhami discloses:
a processor, a memory, and a bus, wherein the memory stores machine-readable instructions executable by the processor, wherein when the electronic device is operating, the processor communicates with the memory via the bus, and the machine-readable instructions are executed by the processor to execute steps of the memory cleaning method according to any one of claims 1 to 9 (see Fig. 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 7, 8, 13, & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Parhami in view of Noren et al. [hereinafter Noren] Patent US 6,446,091 B1.

Regarding claims 4 & 13, the limitations of these claims have been noted in the rejection of claims 1 & 10, it is noted that Parhami failed to explicitly disclose:
wherein the removing files from each of determined spaces to be cleaned comprises: acquiring a unique identifier corresponding to each space to be cleaned, wherein the unique identifier corresponds to a space position in a storage space that is occupied by the one space to be cleaned; and cleaning the space position according to the unique identifier.
However, Noren discloses:
wherein the removing files from each of determined spaces to be cleaned comprises: acquiring a unique identifier corresponding to each space to be cleaned, wherein the unique identifier corresponds to a space position in a storage space that is occupied by the one space to be cleaned; and cleaning the space position according to the unique identifier (a deleted file is flagged with an identifier and hidden from the user. In this example, rather than being deleted, the file still exists but is hidden from the user. The identifier may include any type of flag that is recognizable by the server 14, and in one embodiment, the identifier includes the date and time the file was deleted. Furthermore, the identifier may include the location of the file (i.e., the directory path.) As will be described below, when a file is undeleted, the undeleted file is returned to the same directory path, and if the path no longer exists [Col. 7 Lines 30-39]).
The systems of Parhami and Noren are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of “memory control.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the systems of Parhami and Noren in order to allow the use of a unique identifier for the memory spaces. This system would improve system reliability. 

Regarding claims 7 & 15, the limitations of these claims have been noted in the rejection of claims 1 & 10, it is noted that Parhami failed to explicitly disclose:
wherein after the removing files from each of determined spaces to be cleaned, the cleaning method further comprises: detecting whether the files have been cleaned from each space to be cleaned; and updating, from an occupied state to an idle state, a usage state corresponding to a space to be cleaned whose files have been cleaned.
However, Noren discloses:
wherein after the removing files from each of determined spaces to be cleaned, the cleaning method further comprises: detecting whether the files have been cleaned from each space to be cleaned; and updating, from an occupied state to an idle state, a usage state corresponding to a space to be cleaned whose files have been cleaned (Once the deleted files are purged, the space occupied by the deleted files becomes free, and the file undelete software 62 may continue to use this space to flag and hide future deleted files [Col. 8 Lines 21-24]).
The systems of Parhami and Noren are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of “memory control.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the systems of Parhami and Noren since the use of using flags to mark memory locations as free or used is inherent to garbage collection. This system would improve system reliability. 

Regarding claim 8, the limitations of this claim have been noted in the rejection of claim 7, Noren also discloses:
wherein when detecting that the files are not completely cleaned from a space to be cleaned, the cleaning method further comprises: detecting at preset time intervals a status of cleaning of the files in the space to be cleaned, until all the files have been cleaned from the space to be cleaned (Once the deleted files are purged, the space occupied by the deleted files becomes free, and the file undelete software 62 may continue to use this space to flag and hide future deleted files [Col. 8 Lines 21-24]).

Claims 2, 11, & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Parhami in view of Harris Patent US 8,089,423 B1.

Regarding claims 2 & 11, the limitations of these claims have been noted in the rejection of claims 1 & 10, it is noted that Parhami failed to explicitly disclose:
wherein the determining an application to be cleaned when the smart terminal is switched from a first display state to a second display state comprises: determining at least one target application running on the smart terminal in the first display state; and determining a target application only capable of running in the first display state, from the at least one target application as the application to be cleaned.
However, Harris discloses:
wherein the determining an application to be cleaned when the smart terminal is switched from a first display state to a second display state comprises: determining at least one target application running on the smart terminal in the first display state (operating system operating for detecting a first program and a second program which are running on a computer, wherein said first program is associated with a first mode of display [Claim 14]); and 
determining a target application only capable of running in the first display state, from the at least one target application as the application to be cleaned (wherein said second program is associated with a second mode of display, wherein said second mode displays content only associated with the second program on the main screen [Claim 14]).
The systems of Parhami and Harris are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of “memory control.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the systems of Parhami and Harris since this would allow the system of Parhami to determine a target application only capable of running in the first display state. This system would improve the system’s ability to learn preferences from previous settings [Col. 1 Lines 18-21]. 

Regarding claim 20 the limitations of this claim have been noted in the rejection of claim 2. Parhami also discloses:
wherein before the determining an application to be cleaned when the smart terminal is switched from a first display state to a second display state, the cleaning method further comprises: controlling the smart terminal to rotate in a plane where the smart terminal is located, when receiving a rotation command output from a user terminal (wherein the input that causes the initiation of the update to be performed on the web page is based on a portrait-indicative or landscape-indicative signal from an orientation sensor of the client computing device [Claim 10]) or detecting that a terminal application only capable of running in the second display state is started (note that since this is an “or” limitation, only the prior art only needs to disclose one part of the limitation); and 
controlling, based on an angle of rotation of the smart terminal, the smart terminal to be switched from the first display state to the second display state (wherein the input that causes the initiation of the update to be performed on the web page is based on a portrait-indicative or landscape-indicative signal from an orientation sensor of the client computing device [Claim 10]).

Claims 19 & 21 are rejected under 35 U.S.C. 103 as being unpatentable over Parhami in view of Harris further in view of Noren.

Regarding claim 19, the limitations of this claim have been noted in the rejection of claim 2, it is noted that Parhami failed to explicitly disclose:
wherein the removing files from each of determined spaces to be cleaned comprises: acquiring a unique identifier corresponding to each space to be cleaned, wherein the unique identifier corresponds to a space position in a storage space that is occupied by the one space to be cleaned; and cleaning the space position according to the unique identifier.
However, Noren discloses:
wherein the removing files from each of determined spaces to be cleaned comprises: acquiring a unique identifier corresponding to each space to be cleaned, wherein the unique identifier corresponds to a space position in a storage space that is occupied by the one space to be cleaned; and cleaning the space position according to the unique identifier (a deleted file is flagged with an identifier and hidden from the user. In this example, rather than being deleted, the file still exists but is hidden from the user. The identifier may include any type of flag that is recognizable by the server 14, and in one embodiment, the identifier includes the date and time the file was deleted. Furthermore, the identifier may include the location of the file (i.e., the directory path.) As will be described below, when a file is undeleted, the undeleted file is returned to the same directory path, and if the path no longer exists [Col. 7 Lines 30-39]).
The systems of Parhami and Noren are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of “memory control.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the systems of Parhami and Noren in order to allow the use of a unique identifier for the memory spaces. This system would improve system reliability. 
Regarding claim 21, the limitations of this claim have been noted in the rejection of claim 2, it is noted that Parhami failed to explicitly disclose:
wherein after the removing files from each of determined spaces to be cleaned, the cleaning method further comprises: detecting whether the files have been cleaned from each space to be cleaned; and updating, from an occupied state to an idle state, a usage state corresponding to a space to be cleaned whose files have been cleaned.
However, Noren discloses:
wherein after the removing files from each of determined spaces to be cleaned, the cleaning method further comprises: detecting whether the files have been cleaned from each space to be cleaned; and updating, from an occupied state to an idle state, a usage state corresponding to a space to be cleaned whose files have been cleaned (Once the deleted files are purged, the space occupied by the deleted files becomes free, and the file undelete software 62 may continue to use this space to flag and hide future deleted files [Col. 8 Lines 21-24]).
The systems of Parhami and Noren are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of “memory control.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the systems of Parhami and Noren since the use of using flags to mark memory locations as free or used is inherent to garbage collection. This system would improve system reliability. 

Notes
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Shi et al. PG Pub US 2022/0012085 A1 discloses garbage collection is a mechanism used to automatically manage memory of a computer in a computer technology.
Morishige et al. PG Pub US 2020/013356 A1 discloses using display orientation as a user input and performing garbage collection.
Chen et al. PG Pub US 2019/0220216 A1 discloses a method for a terminal to clean memory.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ROSSITER whose telephone number is (571)270-3788. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SEAN D ROSSITER/Primary Examiner, Art Unit 2133